                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     GREENVILLE DIVISION

TERRY ROBERTS                                                                             PLAINTIFF

V.                                                                           NO. 4:18-CV-127-DMB-JMV

FAMILY DOLLAR STORES OF
MISSISSIPPI, INC., et al.                                                              DEFENDANTS


                                                          ORDER

           On July 11, 2019, a “Notice of Settlement” was filed in this case in which the parties advise

that this case has been settled. Doc. #44. Accordingly, the March 29, 2019, motion for summary

judgment [29] is DENIED as moot and this case is CLOSED.1

           SO ORDERED, this 8th day of August, 2019.

                                                                    /s/Debra M. Brown
                                                                    UNITED STATES DISTRICT JUDGE




1
    The parties may still file a stipulation of dismissal with prejudice.
